Citation Nr: 0207099	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 2, 1998, 
for the grant of a 10 percent disability evaluation for 
myofascial back pain syndrome. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which assigned an effective date of 
March 2, 1998 for a 10 percent disability evaluation for 
myofascial back pain syndrome. 
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran's request for increased rating was received 
by the RO on March 2, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 2, 
1998, for the grant of a 10 percent disability evaluation 
myofascial back pain syndrome have not been met.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication indicating an intent to apply for 
benefits from a claimant, from his or her duly authorized 
representative, or from a Member of Congress, will be 
accepted as an informal claim as long as it identifies the 
benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  When a claim has 
been filed which meets certain requirements, an informal 
request for reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).

In this case, service connection (noncompensable) was 
established for myofascial back pain syndrome by a June 1986 
rating.  The Board notes that on June 11, 1993 the veteran 
was advised that his claim for compensation had been denied.  
To enable a determination as to whether his disability had 
increased in severity, he had previously been requested to 
either provide VA permission to obtain private medical 
records or to obtain the private medical records himself and 
supply same to VA.  He was also informed that unless evidence 
was received by April 2, 1994 benefits could not be paid 
prior to the date of receipt.  He was also provided 
information as to his appellate rights at the time of the 
June 1993 decision.  The veteran failed to respond to that 
correspondence, and, accordingly, that decision became final.  

Thereafter, however, on March 2, 1998, he again claimed that 
his back pain had increased in severity.  Private medical 
records dating from as early as 1990 were subsequently 
associated with the claims file.  The evidence associated 
with the file does not demonstrate and there is no assertion 
that the veteran began receiving treatment for his back from 
VA medical personnel prior to 1998.  Notwithstanding, it 
bears particular emphasis that the earliest receipt of 
private medical records pertaining to back pain was not until 
September 1998.

Regulations, 38 C.F.R. § 3.157(b), provide that, once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of an outpatient or hospital 
examination or admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted.  The provision only applies 
where such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year of the date of such examination or 
treatment.  38 C.F.R. § 3.157(b)(1).  

On the other hand and pertinent to this appeal, the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of an informal claim when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  Accordingly, inasmuch as there are no VA 
treatment records prior to March 2, 1998 (date of claim) and 
private records were not received until after the date of 
claim, they cannot serve as an outstanding informal claim for 
increased rating to enable assignment of an effective date 
earlier than that assigned.

The Board recognizes the veteran's contentions that he was 
experiencing back pain symptomatology as early as 1987 or 
1988, and this fact is supported by recently received medical 
evidence, notwithstanding there is additional evidence that 
such pain was acute and transitory.  However, the Board is 
bound by the laws as passed by the Congress, and the 
applicable law with regard to effective dates for grants of 
disability compensation.  Unfortunately, the evidence before 
the Board does not show receipt of an unadjudicated claim, 
formal or informal, for benefits based on low back pain prior 
to March 2, 1998, and there is, thus, no legal basis for 
assigning an earlier effective date.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an earlier effective date.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  


ORDER

Entitlement to an earlier effective date is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

